This is a suit brought by the defendant in error in the court below against the plaintiff in error to *Page 609 
recover damages on account of the loss of certain goods shipped by the defendant in error from Loreta, Colorado, to Atlanta, Texas. The case was tried by the court below without a jury, and judgment was rendered in favor of the defendant in error.
There was no error in the action of the court below in overruling plaintiff in error's special exception to defendant in error's supplemental petition. The original petition stated a good cause of action as against a general demurrer, and it was not excepted to specially, and the supplemental petition was simply a reply to and a denial of the matters set up in plaintiff in error's answer in avoidance of the cause of action set up by defendant in error in his original petition.
Plaintiff in error's second assignment of error is overruled. The defendant in error being the consignee of the goods would have such an interest in them as would entitle him to sue for them.
The third assignment of error is overruled, as in our opinion the testimony in the record is sufficient to support the amount of the judgment of the court below.
The judgment of the court below is affirmed.
Affirmed.
Application for writ of error dismissed for want of jurisdiction.